DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 05/28/21. The applicant has overcome most of the 35 USC 112 rejection, and the prior rejections as set forth in the previous office action. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present application is now finally rejected for the reasons of record: 
Election/Restrictions and Claim Disposition
Claims 2, 38-40, 60-61 and 109  have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/20.
Claims 62, 67, 77, 81, 88 and 166-173 remain pending; of which claims 62, 67, 77, 81 and 88 are original, and claims 166-173 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62, 67, 77, 81, 88 and 166-173 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 62 recites the limitation "the liquid mixture" in line 6 (two [2] occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 62 itself contains an earlier recitation of “a mixture”, it is immediately unclear whether applicant refers to “the mixture” or to another/different “liquid mixture”. Note also that claims 81, 166, 168-170 and 173 recite “the mixture”; as such, it would be unclear whether these claims refer to “the mixture” or to another/different “liquid mixture” as well. Applicant is requisitioned to maintain consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: refer to the office action dated 01/29/21.  
Claim 62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Note also that claims 67, 77, 81, 88 and 166-173 are allowable by virtue of their dependency from claim 62. 

Response to Arguments
Applicant’s amendment and arguments, filed 05/28/21, with respect to 62, 67, 77, 81, 88 and 166-173 have been fully considered and are persuasive.  Thus, the prior art rejection of the foregoing claims has been withdrawn. 
This application is in condition for allowance except for the 112 rejection set forth supra. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727